Mr. Justice Scott delivered the opinion of the Court. It does not appear from the transcript before us that the affidavit and the recognizance touching the appeal from the justice’s court were filed in the circuit court; nor does it appear who was the security in the recognizance. Until a transcript of all the entries made in the justice’s docket relating to the cause, together with all the process and all the papers relating to the suit, are filed by the justice in the clerk’s office, the circuit court does not have rightful possession of the appeal and cannot regularly hear, try and determine it. Digest page 668, secs. 180, 181. The judgment in this cause is therefore clearly erroneous and must be reversed and the cause sent back to the circuit court with instructions to perfect the appeal if it can be done consistently with the truth and then hear and determine the case on the merits, otherwise to dismiss it for want of jurisdiction.